IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY WHITE,                           §
                                         §      No. 612, 2018
       Defendant Below,                  §
       Appellant,                        §      Court Below—Superior Court
                                         §      of the State of Delaware
       v.                                §
                                         §      Cr. ID No. 0603015418A
STATE OF DELAWARE,                       §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: February 28, 2019
                            Decided: April 8, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                 ORDER

      After careful consideration of the appellant’s opening brief, the State’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior

Court’s order, dated November 21, 2018, denying the appellant’s third motion for

postconviction relief as procedurally barred.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice